COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-11-00107-CR


ROMIE LEE EDWARDS                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE


                                     ----------

         FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                       MEMORANDUM OPINION1

                                     ----------

                                  I. Introduction

     In one point, Appellant Romie Lee Edwards appeals the revocation of his

community supervision. We affirm.

                  II. Factual and Procedural Background

     Edwards pleaded guilty to injury to a child (his daughter) in exchange for

six years of confinement, suspended for six years’ community supervision. His

     1
      See Tex. R. App. P. 47.4.
community supervision included the following conditions: (1) complete a sex

offender evaluation and then sex offender treatment if recommended; (2) have

no unchaperoned contact with the complainant; (3) work at suitable employment;

and (4) pay court costs and supervision fees. The State subsequently filed a

petition to revoke based on the four conditions set out above, and Edwards

pleaded true to violating all four.

      At the revocation hearing, Edwards testified that he was disabled and that

he had failed to complete the sex offender evaluation because he could not pay

the fee. He said that he had failed to pay his court and supervision fees because

he was unemployed and his Supplemental Security Income benefits had not

been reinstated since his release from jail. Additionally, he testified that his first

post-conviction contact with his daughter occurred when he went to see her at

her mother’s house, that he had thought it was chaperoned because her mother

was present, and that he had misunderstood that chaperone meant someone

ordered by the court. His second contact with his daughter was at his sister’s

house when his sister brought his daughter home with her unannounced. He

also admitted that he had spoken with his daughter on the phone.

      The trial court found that Edwards violated all four conditions and

sentenced him to six years’ confinement. This appeal followed.

                                      III. Revocation

      We review an order revoking community supervision for an abuse of

discretion.   Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984);


                                            2
Cherry v. State, 215 S.W.3d 917, 919 (Tex. App.—Fort Worth 2007, pet. ref’d).

A single plea of true, standing alone, is sufficient to support the revocation of

community supervision, as is proof by a preponderance of the evidence of any

one of the alleged violations. Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim.

App. [Panel Op.] 1980); Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App.

[Panel Op.] 1979).

      In his single point, Edwards complains that ―[t]he trial judge abused her

discretion when she revoked appellant’s probation for failure to attend and

complete sex offender treatment as a condition of his probation for a non-sex

offense.‖ The bottom line of Edwards’s argument is that Ex parte Evans, 338
S.W.3d 545 (Tex. Crim. App. 2011), should be expanded in its application from

parolees to probationers.2

      We first note that Edwards was not required under the terms of his

community supervision to receive sex offender treatment but rather to complete a

sex offender evaluation. Second, we need not reach Edwards’s point because

the State sought revocation for the violation of four conditions of Edwards’s

community supervision. Edwards pleaded true to all four violations and does not

challenge the trial court’s findings on the other three violations. Hence, we hold


      2
        In Evans, the court held that a parolee previously released on
discretionary mandatory supervision was entitled to due process protections
before being required by the parole board to meet certain additional sex offender
conditions when he had not been convicted of a sex offense. 338 S.W.3d at
553–54.


                                        3
that the trial court did not abuse its discretion by revoking Edwards’s community

supervision based on his ―true‖ plea to the three unchallenged allegations, and

we overrule his sole point. See Moore, 605 S.W.2d at 926; Cole, 578 S.W.2d at

128.

                                 IV. Conclusion

       Having overruled Edwards’s sole point, we affirm the trial court’s judgment.



                                                   BOB MCCOY
                                                   JUSTICE

PANEL: DAUPHINOT, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 8, 2012




                                         4